Citation Nr: 1719977	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-23 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination of the Department of Veterans Affairs (VA) Regional Office in Manila, the Republic of the Philippines (RO).  

In his March 2009 application, the claimant asserted that he had recognized Philippine guerrilla service in the service of the United States Armed Forces during World War II.  See March 2009 Statement in Support of Claim (VA Form 21-4138).

Unfortunately, the claimant died in May 2009, during the pendency of the claim, and the appellant, as his surviving spouse, has essentially been substituted as the claimant for the purposes of processing that claim to completion.  38 U.S.C.A. § 5121A.

In her September 2011 substantive appeal (VA Form 9), the appellant requested a hearing before the Board.  One was scheduled for March 31, 2017, and the appellant was notified of the hearing in a February 22, 2017 letter.  However, she did not appear for the hearing and has not provided a reason for her failure to appear.  Therefore the Board will proceed with appellate review.  See 38 C.F.R. § 20.704(d) (2016) (failure to appear for a scheduled hearing will be processed as though the request for a hearing had been withdrawn).

The Board also acknowledges that a claim of entitlement to entitlement to basic eligibility for VA benefits was denied by a final November 2000 Board decision.  See 38 U.S.C.A. §§ 5108, 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2016).  The basis of that decision was a finding that the claimant was "not shown to have had active military, naval or air service, or service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  See November 2000 Board Decision.  That same question underpins the current claim.  However, as will be discussed in detail below, the American Recovery and Reinvestment Act, enacted in February 2009, created a new one-time benefit for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  See American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009).  Accordingly, as this regulation creates a new basis of entitlement, new and material evidence is not required to reopen the previously denied claim.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed Cir. 1994); see also 38 U.S.C.A. § 5108.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the claimant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The requirements for legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  38 U.S.C.A. §§ 101(2), 107(b) (West 2014); 38 C.F.R. §§ 3.1(d), 3.9, 3.40, 3.41, 3.203 (2016); American Recovery and Reinvestment Act of 2009 § 1002, Pub. L. No. 111-5 (enacted February 17, 2009)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).   However, here, as will be explained below, there is no legal basis upon which the benefits may be awarded.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in a matter.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004).  As such, any deficiency in VA's VCAA notice or development action concerning the claim is, at most, harmless error.  38 C.F.R. § 20.1102.  

Nevertheless, the Board notes that, in Palor v. Nicholson, 21 Vet. App. 325 (2007), the Court held that, in claims where it is necessary to first establish veteran status, proper VA notice must be tailored to also inform claimants of the information or evidence necessary to prove the element of veteran status, what information the claimant/appellant is responsible for providing, and what information VA will seek to obtain concerning that element.

A close review of the claims file shows that neither the claimant nor the appellant were advised of VA's duties to notify and assist in the development of this claim prior to the RO's initial adjudication in April 2010.  However, the July 2011 Statement of the Case (SOC) and the July 2016 Supplemental Statement of the Case (SSOC) contained a discussion of the elements required to substantiate a claim for FVEC benefits and the respective responsibilities of the appellant and VA for obtaining relevant records and other evidence on her behalf.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

The record additionally reflects that, based on information provided by the appellant in conjunction with her appeal, including in multiple written statements and in copies of affidavits and other documentation from the claimant, from several third parties, and from the various Philippine government organizations, the RO sought service department verification of the claimant's asserted service via the National Personnel Records Center (NPRC).  

Thereafter, based on service department certification in July 2016 that the claimant did not have qualifying service, the RO determined that the appellant is ineligible for VA benefits as a matter of law.  When a claimant is ineligible for VA benefits as a matter of law based on the service department's refusal to certify the alleged service, there is no prejudice in VA's failure to provide notification of the various methods available for proving Philippine veteran status.  See Palor, 21 Vet. App. at 332-33 (noting that "given the binding nature of the U.S. service department's certification . . . a remand for further development could not possibly change the outcome of the decision").

Here, there is no indication that information submitted by VA to the service department for the purposes of certifying the claimant's service was erroneous or incomplete.  The June 2016 request for verification included copies of the documentation submitted by the claimant and the appellant in support of the claim, and contained the claimant's name, birthdate, place of birth, parents' names, service number, and his asserted unit, dates of service, rank, and the nature of his service.  The NPRC considered all of these statements and documents before sending a negative response in July 2016.  See Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) (concerning the need for recertification when there is newly received relevant evidence since the negative certification).

Accordingly, VA's duty to assist has been met, and the Board will proceed with appellate review.  

II.  Analysis

Generally, in order to qualify for VA benefits, a claimant or the party upon whose service the claimant predicates the claim must be a "veteran."  Tagupa v. McDonald, 27 Vet. App. 95, 98 (2014) (citing Donnellan v. Shinseki, 24 Vet. App. 167, 170-71   (2010) (internal quotations omitted).  A "veteran" is "a person who served in the active military, naval, or air service," and was discharged under conditions other than dishonorable.  38 U.S.C. § 101(2); 38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, which is defined as full time duty in the Armed Forces.  38 C.F.R. § 3.6.  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

In July 1941, President Roosevelt placed the military forces of the Philippines in the service of the U.S. Armed Forces of the Far East, and members of the Philippine forces who fought against the Japanese or who fought as guerrillas during the Japanese occupation may be eligible for certain veteran's benefits from the United States.  See Tagupa, 27 Vet. App. at 98 (citing Capellan, 539 F.3d at 1375.  Accordingly, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  


Under the American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009), a one-time benefit is provided for certain Philippine veterans to be paid from the FVEC Fund to eligible persons.  Payments for eligible persons would be in the amount of either $15,000 for United States citizens or $9,000 for non-United States citizens.  Id.  

For eligible persons who accept a payment from the FVEC Fund, the payment shall constitute a complete release of any claim against the United States by reason of that service.  However, nothing in the act prohibits a person from receiving any benefit, including health care, survivor, or burial benefits, which the person would have been eligible to receive based on laws in effect as of the day before the date of the enactment of the Act.  Id.

For payments to eligible persons who served in the United States Armed Forces in the Far East during World War II, VA may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of the Act, submitted a claim to VA for benefits under the act.  The application for the claim shall contain the information and evidence VA requires.  Id.

An eligible person is any person who served (A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under § 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and was discharged or released from service under conditions other than dishonorable.  Id.

In cases for VA benefits where the requisite Veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  38 C.F.R. § 3.203(c) (2016), Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, if the United States service department does not verify the claimed service, the applicant's only recourse lies with the relevant service department, not with VA.  Soria, 118 F.3d 747.  A claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies the claimed service.  38 C.F.R. § 3.203 (2016); Soria, 118 F.3d 747.

With regard to verification of service, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When a claimant does not submit evidence of service that meets the above requirements of 38 C.F.R. § 3. 203(a) and (b), VA "shall request verification of service from the service department."  38 C.F.R. § 3.203(c).  See also Tagupa, 27 Vet. App. at 99.

Here, the claimant asserted entitlement to a one-time payment from the FVEC as a member of the Philippine Commonwealth Army and as a qualifying guerrilla.  See March 2009 Statement in Support of Claim (VA Form 21-4138).



In conjunction with the adjudication of the claimant's prior assertion of entitlement to benefits, the United States Army Reserve Personnel Center (ARPERCEN) certified that the claimant did not have valid military service for purposes of eligibility for VA benefits.  See November 2000 Board Decision (denying entitlement to basic eligibility for VA benefits and discussing the findings of the service department concerning the claimant's qualifying service).  In this regard, a September 1998 response from ARPERCEN to the RO's Request for Information pertaining to the claimant indicated that:  "Subject has no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces."  See September 1998 Response to July 1998 Request for Information (VA Form 21-3101); November 2000 Board Decision (noting that the ARPERCEN considered documents including "an Affidavit for Philippine Army Personnel dated in January 1946, an Affidavit dated in August 1998 from a service comrade, and a Certification dated in January 1999 from the Armed Forces of the Philippines").  

The RO again requested information from the service department in April 1999 concerning the claimant's reported service, submitting additional updated information about the claimant, including his full middle name.  See April 1999 Request for Information (VA Form 21-3101).  In a June 1999 response, ARPENCEN verified that "No change [was] warranted in [the] prior negative certification [dated] 9/23/98."  See June 1999 Response to April 1999 Request for Information; November 2000 Board Decision (reflecting that the request for information was updated to include additional information included in copy of Philippine Army Form 23 submitted by the claimant).


Of record are numerous statements and documents concerning the nature of the claimant's service submitted in conjunction with the current claim, as well as the prior claim for basic eligibility for VA benefits.  These documents include: 

A March 2009 Statement in Support of Claim signed by the Claimant (VA Form 21-4138) (detailing his claim for a "one time payment from the Filipino Veterans Equity Compensation Fund as a honorably discharged Filipino veteran of WWII who served in the service of the Armed Forces of the United States" and asserting that he was a "Recognized Guerilla" with service in "C Co. 61st. Engr. Bn. 61st Div." from October 1941 to June 1945); 

An August 2011 Certification from the Adjutant General of the Armed Forces of the Philippines (OTAG/NRD) (reflecting the claimant's enlistment in October 1941 in "C Co 61st Eng Bn, 61st Div (F23)" and noting that payments for service during the periods from December 1941 to June 1942, July 1942 to September 1944, September 1944 to August 1945, and August 1945 to December 1945); 

A January 1999 Certification from the Adjutant General of the Armed Forces of the Philippines (AGNR2) (detailing the claimant's service with "'C' Co 61st Eng Bn, 61st Div (F-23)"; noting his prisoner of war (POW) status from April 1942 to September 1944; reflecting his in-service "Shrapnel wound"; stating that he was "sick of malaria" from September 1944 to August 1945; and noting that payments for service during the periods from December 1941 to September 1944, September 1944 to August 1945, and August 1945 to December 1945); 

An October 1945 Affidavit of Mr. D.M. (attesting to the claimant's service with the 61st Division); 

Photocopies of the Claimant's Identification Cards from the Philippine Veterans Affairs Office, the Veterans Federation of the Philippines, and the Philippine Veterans Legion (reflecting his status as a "World War II Veteran"); 

A September 2011 Affidavit of Mr. P.O.L. (attesting to the claimant's service and his status as a prisoner of war (POW)); 

The September 2011 Substantive Appeal (VA Form 9) (describing the claimant's service); 

A January 1946 Certification and Processing Affidavit for Philippine Army Personnel (certifying the claimant's service in the USAFFE and describing the circumstances of his service); 

The May 1998 Application for Compensation and/or Pension (VA Form 21-526) (listing the claimant's service from October 1941 to June 1945 with "C Co 61st Engr Bn 61st Div"); 

A September 1998 VA Form 21-4169, Supplement to VA Forms 21-525, 21-534, and 21-535 (for Philippine Claims) (reflecting the claimant's list of activities during Japanese Occupation, including his assertions concerning his combat injury and his POW status);

March 1999 and August 1999 Letters from the Claimant (describing his service and his POW status); 

A June 1973 Reservist's Data Chart (reflecting the claimant's assertions concerning his service); 

An August 1974 Letter from the Philippine Veterans Legion (certifying the claimant's service from October 1941 to June 1945 with "'C' Co., 61st Engr. Bn., 61st Div."); 

A March 1958 Memorandum from the Special Headquarters Philippines Veterans Legion (concerning recognized guerilla service); 

An August 1998 Affidavit from Mr. A.L.L. (attesting to the claimant's service and stating that they were imprisoned together during 1942 and 1943); and

An August 1998 POW Questionnaire completed by the Claimant (reflecting the dates and circumstances of the claimant's imprisonment).

Significantly, none of the documents submitted by the claimant or the appellant were issued by a U.S. service department.  See 38 C.F.R. § 3.203; Soria, 118 F.3d 747; Duro, 2 Vet. App. 530.

Accordingly, an inquiry was submitted to the National Personnel Records Center (NPRC) with the information provided by the claimant, including his full name, birthdate, place of birth, parents' names, service number, and his asserted dates of service, unit of assignment, rank, and area of his service, for verification against the official list of recognized guerrillas and members of the Philippine Commonwealth Army serving under the direction of the U.S. armed forces during World War II.  See June 2016 Request for Information (VA Form 21-3101).  See also Capellan, 539 F.3d 1373.  Additionally, the RO enclosed the evidence submitted by the claimant and obtained by VA throughout the pendency of his claims, including the above-listed documents, for consideration by the service department in its re-verification procedures.  See id.  

In a June 2016 determination, the NPRC responded that they were able to identify responsive records supporting the Department of the Army's previous negative service determination.  The NPRC further stated that, based upon a review of all of the documents and information provided, they identified a claim folder for the claimant.  See June 2016 NPRC Response.  However, the claimant's name was not listed on the roster for his asserted unit of assignment.  See id.  Rather, although "[t]he 201 file contains a photocopy of Special Order #514 dated 27 Oct[ober] 1941, a recall to active duty, . . . the 201 file does not contain an acceptable supporting affidavit."  Id.  The NPRC thus "determined that the subject is negative for military service due to lack of sufficient acceptable evidence of service."  Id.  In essence, the NPRC determination echoed the previous determinations of the service department, finding that the claimant's name was not included in the list of recognized veterans with valid military service with the United States Armed Forces.  

As noted, neither the claimant nor the appellant have submitted any document issued by a U.S. service department, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, verifying his service in accordance with 38 C.F.R. § 3.203(a)(1).  The NPRC and Department of the Army have certified that he had no qualifying service.  This verification is binding on VA such that VA has no authority to change or amend the finding.  See Duro, 2 Vet. App. at 532.  As such, the basic eligibility criteria for establishing entitlement to the one-time payment from the Filipino Veterans Equity Compensation Fund have not been met.  

In making this determination, the Board acknowledges the decision of the United States Court of Appeals for Veterans Claims (Court) in Tagupa v. McDonald, 27 Vet. App. 95 (2014) in which the Court held that the NPRC, as an agency of the National Archives and Records Administration (NARA), did not constitute a "service department" for purposes of verifying service under 38 C.F.R. § 3.203(c).  See also Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).  The Court found that although the Department of the Army transferred responsibility for providing "reference services" on the collection of Philippine Army files to the NARA pursuant to a 1998 Memorandum of Agreement (MOA), it was unclear whether the MOA also authorized the NARA to make administrative determinations verifying service.  The Court held that because the language of the MOA was ambiguous on this issue, it could not find that the Department of the Army delegated its statutory duty to make administrative determinations verifying service to the NARA.  Thus, the Court held that 38 C.F.R. § 3.203 required verification of service from the relevant service department itself, instead of the NPRC, and therefore remanded the matter for VA to seek verification of service directly from the Department of the Army.

Here, as noted, in 1998 and 1999, the RO requested verification of the Veteran's service from the United States Army and received a negative response.  In June 2016 the RO again requested verification of the Veteran's service, and the NPRC stated that no change was warranted in the prior negative certification.  The Board recognizes that the most recent June 2016 information request was not sent directly to the Department of the Army.  However, the RO has associated with the claims file a newly executed January 2016 Memorandum of Agreement (MOA) between the NARA and the Department of the Army, which assigned responsibility for verifying military service for individuals that performed duty for the Philippine Commonwealth Army to the NPRC/NARA.  

The MOA explains that all pertinent Department of the Army records were forwarded to the NPRC/NARA for purposes of such verification, and that the Army no longer maintains documents that would allow a separate search for service verification.  The new MOA supersedes the 1998 MOA upon which the Court based its holding in Tagupa and clearly reflects that the Department of the Army has in fact delegated its authority to NARA to respond regarding the U.S. Army determinations.  Under these circumstances, the Board finds that any additional requests to the Department of the Army are unnecessary and likely to be futile given the January 2016 MOA affirming the arrangement between these agencies.  Moreover, the September 1998 and April 1999 negative responses were provided by the U.S. Department of the Army Reserve Personnel Center (ARPERCEN); and it was this original service department finding that was corroborated by the NPRC/NARA in June 2016.  

Additionally, the Board has considered the entirety of the statements and documentation submitted by the claimant and the appellant pertaining to his reported service in the recognized guerillas.  However, none of that documentation or lay evidence qualifies as acceptable proof of service under the provisions of 38 C.F.R. § 3.203.  On the contrary, that evidence was not issued by the service department, nor does it contain the necessary information to establish entitlement to the benefit sought.  Rather, the evidence of military service currently of record only proves that the claimant is a veteran of the Philippines, not of the United States Armed Forces.  The Philippine government has its own regulations and laws, which permit recognition of military service not recognized by the Department of the Army.  The findings made by the Philippine government are not binding on the Department of the Army.  Therefore, that evidence may not be accepted as verification of service for the purpose of determining eligibility for benefits administered by VA, including the one-time payment from the FVEC fund.

The NPRC and the Department of the Army have duly considered the claimant's application for VA benefits and have, in effect, certified on three occasions that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  The Board is bound by that certification.  See Capellan, 539 F.3d 1373 (Fed. Cir. 2008) (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA).

The Board is sympathetic to the appellant's situation, and does not question the sincerity of her belief that she is entitled to the benefit she seeks.  However, the pertinent legal authority governing entitlement to payments from the FVEC fund is clear and specific: It must be shown by verification of the United States service department that the claimant has qualifying service.  The Board is bound by the law as written and is without authority to grant the appellant's claim on an equitable basis.  38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  


Consequently, in light of the foregoing, the Board finds that there is no legal theory that would permit a one-time payment from the FVEC fund.  Accordingly, the appellant's claim must be denied.  See Sabonis, 6 Vet. App. at 429-30 (where law and not evidence is dispositive, claim should be denied or appeal terminated because of lack of legal merit or lack of entitlement under the law)

ORDER

Legal entitlement to a one-time payment from the FVEC Fund is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


